internal_revenue_service p o box cincinnati oh number release date date date legend y name of program v trustees dear department of the treasury - employer_identification_number contact person - id number contact telephone number uil we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called y y was established to provide financial support to promote activities that will provide personal and professional growth opportunities for employees of the foundation’s current grantee organizations in order to improve or enhance the capacity skill and talent of individuals who work in the nonprofit sector you have indicated that the grants may be used for personal and professional growth opportunities such as to attend national conferences or completing workshops or professional development courses you have indicated that you plan on giving up to grants per year all costs including accommodations and travel will be covered by the professional development grant up to a maximum of dollar_figure since you give grants to organizations around the county the program is not limited to a particular geographic location eligible applicants for the grants are employees of the non profit organizations that you current provide grants you have indicated that there are approximately employees eligible of which you believe that will apply you have indicated that you will notify all of your current grantees about the program through e-mail announcements and grantee meetings the applicants will need to complete an application form which must be co-signed by the applicant and the executive director of the organization that employs the applicant or if the applicant is the executive director then the co-signer should be the chairperson of the nonprofit organization’s board_of directors applications are reviewed by your capacity building program officer and another program officer depending on the nature of the applicant’s organization example being if the applicants employing organization is a wilderness protection organization then the wilderness program officer will also review the application to help the capacity building program officer evaluate the application materials and check the supporting references after the initial review the capacity building program officer will make recommendations to your trustees who will make the final selections of the grant recipients v is the current trustees of the foundation who both serve on the boards of various nonprofit_organizations you have a policy that your past or present trustees officers and or employees and any family members of such individuals will not be eligible to receive grants nor will any person who is a disqualified_person with respect to you within the meaning of sec_4946 selection criteria for the professional development grant award receipts are demonstration that the proposed activity is relevant and beneficial to the nonprofit sec_501 public charity that is the individual applicant’s employer potential for the proposed activity to provide personal and professional growth relevant to the individual applicant’s current or future position and demonstration of the individuals strong work ethic personal initiative and commitment to service in the nonprofit sector the foundation will not discriminate on the basis of race gender sexual orientation ethnicity or religion or take into account a candidate’s employment relationship with any person the foundation may take into account the accomplishments of applicants who have overcome significant obstacles including particular barriers presented by their economic circumstances physical handicaps or illness or membership in a minority group you indicted that you will send out an award letter to notify the grant recipient and his her employer of the grant the letter will specify that all amounts must be used for the purpose described in the grant application the letter will describe the reporting requirements and the due dates of those requirements the letter will require the grant recipient and her his employer to sign and return a copy of the award letter to indicate their acceptance of the grants and its terms the funds will not be disbursed until the signed letter is received you indicted that you will send the grant checks to the sec_501 public charity that is the grant recipient’s employer with instructions to disburse the grant funds to cover the costs of the professional development activity described in the grant application they will also be instructed to return by check any remaining funds after all of the costs related to the approved professional development activity have been paid you indicted that you will require each grant recipient’s employer to submit a page s written report within a reasonable timeframe after the completion of the funded activity the report must describe the use of the grant funds and the accomplishments and benefits of the funded activity from both the individual’s personal perspective and the employer’s organizational perspective the reports must be co-signed by the applicant and the executive director of the organization that employs the applicant or if the applicant is the executive director then the co-signer should be the chairperson of the nonprofit organization’s board_of directors due to the nature of the activities the foundation does not believe that any of the activities will be longer than a year to complete however you have indicated that if the activity will be longer than a year that you will require the recipient to complete a report at least annually and again when the program is complete you indicted that if you have not received the reports in a reasonable amount of time then you will initiate an investigation and withhold any further payments to the extent possible until it is determined that no part of the grant has been used for improper purposes and until the delinquent report has been submitted if improper use of the funds has been determined you indicted that you will seek to recover the funds and receive assurances from the nonprofit organization and or the individual that future improper diversions will not occur and require them to take precautions to prevent further diversions if you determine that they have diverted the funds a second time along with seeking recovery_of the funds you may discontinue all future payments until the diverted funds are recovered or restored and continue future payments if it is determined that it will further your charitable purpose you indicted that you determine that the award recipient does not complete the funded activity you will seek to recover any grant funds that have not been disbursed by the employer to pay the costs or that can be refunded to the employer from the organization that conducted the activity and have the residual funds returned you agree to maintain records that include the following i information used to evaluate the qualification of potential grantees ii identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
